UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1220



KENNETH R. WILLIAMS,

                                            Plaintiff - Appellant,

          versus

PHOENIX PHARMACEUTICALS, INCORPORATED; PARRAN
FOSTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-1287-A)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Kenneth R. Williams, Appellant Pro Se. Philip Murray Dearborn, III,
PILIERO, MAZZA & PARGAMENT, Washington, D.C., for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion to dismiss his complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Williams v. Phoenix Pharm., Inc., No. CA-96-1287-A (E.D. Va. Dec.
30, 1996). Defendants' request for sanctions is denied. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2